Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 20160362973).
CLAIM 1:  Turner discloses a method of evaluating a coiled tubing strand.  The method comprises deploying the coiled tubing strand (106) from a reel (108) positioned on a surface reference location.  Measuring a movement of the surface reference location with an accelerometer disposed at a fixed location with respect to the surface reference location (via depth counter 136).  Receiving an accelerometer signal from the accelerometer with a data acquisition system communicably coupled to the accelerometer disposed at the fixed location with respect to the surface reference location (paragraph 0031).  Processing the accelerometer signal with the data acquisition system to estimate bending forces at least one point along the coiled tubing strand based on changes in acceleration detectable in the accelerometer signal (at data acquisition system 130; paragraph 0028); and generating an output signal with the data acquisition system indicative of real-time bending fatigue of the coiled tubing strand based on the bending forces estimated from the accelerometer signal (paragraph 0042).
CLAIM 2:  Receiving the coiled tubing strand with a guide arch supported on the surface reference location with a support frame (see Fig. 1).  Conveying the coiled tubing strand below the surface reference location (Fig. 1).  Measuring or more characteristic values indicative of a weight of the coiled tubing strand carried by the guide arch with at least one weight detector (137) disposed between the support frame and the surface reference location, thereby generating one or more weight measurement signals.  Processing the one or more weight measurement signals with the data acquisition system to estimate the bending forces at the at least one point along the coiled tubing strand based changes in mass detectable in the weight measurement signals (paragraph 0042).
CLAIM 3:  Injecting the coiled tubing strand into a body of water with an injector disposed on an offshore vessel (Fig. 1).
CLAIM 4:  The surface reference location comprises a deck of the offshore vessel (Fig. 1).  The method further comprises detecting heave and movement of the offshore vessel and allowing for motion effects of the offshore vessel in the accelerometer signal (paragraph 0031).
CLAIM 5:  Fixedly attaching the accelerometer to the deck of the offshore vessel (paragraph 0031).
CLAIM 6:  Estimating a remaining operational life of the coiled tubing strand and removing the coiled tubing strand from operation if the remaining operational life of the coiled tubing strand is below a predetermined threshold (paragraph 0036; retired discussed in paragraph 0002).
CLAIM 7:  Generating the output signal includes generating a signal comprising real-time elastic and plastic bending data corresponding to specific locations along the length of the coiled tubing (see paragraph 0031 discussing data along various points of the tubing).
CLAIM 8:  Mapping the bending forces points along the coiled tubing string at locations where the bending forces were assumed by the coiled tubing strand (see paragraph 0022).
CLAIMS 9-11:  These structures are inherent to the above methods.
CLAIM 12:  A pressure transducer (134) is operable to measure a real-time pressure within the coiled tubing strand (paragraph 0025).  The pressure transducer is communicably coupled to the data acquisition system, and wherein the data acquisition system is operable to generate the output signal based in part on the real-time pressure within the coiled tubing strand (paragraph 0025).
CLAIM 13:  The surface reference location comprises the deck of an offshore vessel (102) (see Fig. 1).  The system further comprises a wellhead disposed within a body of water beneath the offshore vessel, and wherein the coiled tubing strand extends directly through the body of water between the wellhead and the offshore vessel without a riser (see Fig. 1; paragraph 0012).
CLAIMS 14, 15, and 17-20:  These methods are inherent to the above methods and structures.
CLAIM 16:  Turner discloses forming a fatigue history file including performing a high-cycle fatigue analysis at the points along the coiled tubing strand based on the movement measured with the accelerometer (paragraph 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows similar methods and structures of monitoring strain in tubulars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679